Citation Nr: 1513745	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for arthritis and degenerative disc disease of the thoracolumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of this case belongs to the RO in Albuquerque, New Mexico.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low back disability was manifested by painful motion with some functional impairment comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for degenerative disc disease and arthritis of the thoracolumbar spine, throughout the rating period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5237, 5242, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

By correspondence, including that dated in July 2010, the Veteran was informed of the evidence and information necessary to substantiate the low back increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the low back disability and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice for the low back disability was completed prior to the initial AOJ adjudication of the claim.

Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the low back claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records. 

In his March 2013 substantive appeal the Veteran referenced certain records that he indicated were pertinent to his low back claim.  A May 2013 letter from the RO to the Veteran notified him that he must return the supplied VA Form 21-4142, Authorization and Consent to Release Information (VA Form 21-4142), for any treatment records he wished to have VA obtain for him.  In July 2013 the Veteran returned an essentially blank VA Form 21-4142 and stated that the records were either unavailable or had already been made of record.  At any rate, no VA Form 21-4142 authorizing VA to obtain records was returned.

The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

Service connection for the Veteran's low back disability was granted in a December 2009 RO decision, and a 10 percent rating was assigned which has remained in effect since that time.  The Veteran's claim for an increased rating for his back disability was received in July 2010.  The Veteran has been diagnosed with arthritis of the thoracolumbar spine.

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 20 percent evaluation under the general rating formula for diseases and injuries of the spine as there is no showing that forward flexion of the thoracolumbar spine is limited to 60 degrees or less.  In this regard, the Veteran had forward flexion of the lumbar spine to 85 or 90 degrees at the August 2010, July 2011, June 2013, and March 2014 VA spine examinations.  Further, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, as the Veteran had a combined range of motion of 240 degrees (forward flexion of 90 degrees, extension of 30 degrees, bilateral lateral flexion of 30 degrees, and bilateral rotation of 30 degrees) on the July 2011 and March 2014 VA examinations.  The combined range of motion of the thoracolumbar spine was 230 degrees at the June 2013 VA examination and 212 degrees at the August 2010 VA spine examination.

The Board must consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While VA examiners have noted that the Veteran had no additional loss of range of motion of the spine with repetitions, statements such as those from the June 2013 VA examiner have noted that the Veteran has flare-ups that would sometime take a week to resolve.  Further, the June 2013 VA examiner stated that the Veteran's spinal pain interfered with his sitting, standing, and weight bearing.  Similar comments were made by the March 2014 VA examiner, wherein the Veteran's spine disability had impacted his standing , walking, and bending at the waist.  These DeLuca factors, as well as findings such as lumbar tenderness noted in an April 2011 VA treatment record and guarding or muscle spasm as found on the June 2013 VA examination (albeit without abnormal gait or spinal contour), cause the Board to find that additional compensation is warranted due to functional loss caused by the thoracolumbar spine condition, and that the rating should be increased to a 20 percent rating to incorporate this additional functional loss.

As forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine has not been shown or asserted, a rating in excess of 20 percent for thoracolumbar spine is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  As the medical evidence does not show such impairment as lower extremity radiculopathy during this period, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what he observes or experiences concerning his low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences, and his statement have led, in part, to the assignment of a higher rating in this case.  However, competent evidence concerning the nature and extent of the Veteran's low back has also been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's low back disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted in this case.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, a rating of 20 percent for the Veteran's low back disability is warranted throughout the appeal period.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.


ORDER

A rating of 20 percent for degenerative disc disease and arthritis of the thoracolumbar spine, throughout the rating period on appeal, is granted, subject to the applicable law governing the award of monetary benefits.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


